Name: Council Regulation (EEC) No 474/77 of 8 March 1977 on the use of a separate heading in the Communities' budget for the financial effect of the different conversion rates applied for measures financed by the Guarantee Section of the EAGGF
 Type: Regulation
 Subject Matter: economic geography; NA;  EU finance;  agricultural policy
 Date Published: nan

 No L 64/2 Official Journal of the European Communities 10. 3. 77 COUNCIL REGULATION (EEC) No 474/77 of 8 March 1977 on the use of a separate heading in the Communities' budget for the financial effect of the different conversion rates applied for measures financed by the Gua ­ rantee Section of the EAGGF THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 209 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (*), Whereas the Communities' budget provides that from 1 January 1977 a separate heading shall be used for expenditure resulting from the application of different conversion rates, namely, the representative rates used to convert into national currencies the amounts relat ­ ing to operations financed by the Guarantee Section of the EAGGF and the budgetary rates to be used to convert expenditure expressed in national currencies for the purpose of charging it to the Communities' budget ; Whereas the paying authorities within the meaning of Article 4 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agri ­ cultural policy (2 ), as last amended by Regulation (EEC) No 2788/72 (3), do not in general keep separate accounts according to the representative rate applied ; whereas the introduction of separate accounts at this level would lead to major administrative complica ­ tions ; whereas, therefore, a method should be used which takes account of the factors determining the level of such expenditure, so that separate accounts can be kept at Community level of the expenditure resulting from different conversion rates, HAS ADOPTED THIS REGULATION : Article 1 1 . When the Communities' budget provides for a separate entry for the financial effect of applying, on the one hand, the representative rates to convert into national currencies amounts resulting from operations financed by the Guarantee Section of the EAGGF and, on the other hand, the budgetary rates to convert expenditure expressed in national currencies, the en ­ tries shall be made in accordance with a method to be adopted following the procedure laid down in Article 13 of Regulation (EEC) No 729/70 . 2. The method referred to in paragraph 1 shall, in the case of each Member State, take account inter alia for the budgetary rate, the various representative rates, the period of their application and the customary pe ­ riod of payment. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1977. For the Council The President D. OWEN (') OJ No C 57 , 7 . 3 . 1977, p. 61 . (2 ) OJ No L 94, 28 . 4. 1970 , p. 13 . (J) OJ No L 295, 30 . 12 . 1972, p. 1 .